Citation Nr: 0526944	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-15 065	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance benefits.





INTRODUCTION

The veteran retired in April 1999, after serving on active 
duty from April 1977 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the Committee on 
Waivers and Compromises (Committee) at the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In its May 2004 Remand, the Board noted that the veteran 
contended that the alleged overpayment of VA vocational 
rehabilitation subsistence allowance benefits was not 
properly created.  The Board found that this issue was 
inextricably intertwined with the issue of waiver of the 
recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  The Board instructed that the RO must adjudicate 
this issue to include developing evidence to support the 
veteran's allegations that he was actively pursuing his 
education and completed classes for the period from October 
1, 2002 December 2002.  While the RO did provide the veteran 
with an accounting of his overpayment in the February 2005 
supplemental statement of the case and request a current 
financial status report, the RO did develop evidence with 
respect to the veteran's allegations and did not adjudicate 
the issue of the validity of the debt, which includes making 
a decision on this issue and providing notification to the 
veteran.  Accordingly, the failure to follow these 
instructions is, unfortunately, a violation that necessitates 
another remand to the RO, so that all previously requested 
development may be completed prior to the Board's appellate 
review of this claim.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO via the AMC for the following:

1.  Regarding the question as to the 
propriety of the creation of the 
overpayment, the RO should ensure that 
the VA's duty to assist and notify is 
satisfied as to this matter.  This should 
include requesting that the veteran 
provide evidence to support his 
allegations that he was actively pursuing 
his education between October 1, 2002 and 
December 31, 2002.  

2.  The RO should adjudicate the 
veteran's claim regarding the issue of 
the validity of the creation of the 
rehabilitation subsistence allowance 
benefits overpayment indebtedness.  If it 
is found, based upon the evidence of 
record, that the veteran's overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  The RO should provide the 
veteran notice of this decision and 
procedural and appellate rights.

3.  Thereafter, after completion of the 
above along with reasonable amount of 
time for disagreement, if any, the RO 
should return to case to the Board.  In 
doing so, the RO should ensure that the 
veteran's Chapter 31 vocational 
rehabilitation file is associated with 
the claims folder upon return to the 
Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




